Citation Nr: 1236798	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of brainstem stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011 the Veteran provided testimony before the undersigned at a Travel Board hearing in St. Petersburg, Florida; a transcript of the hearing is of record.  

At the November 2011 hearing, the Veteran asserted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to compensation for residuals of brainstem stroke suffered in August 2007.  The issue as certified to the Board involved entitlement under the provisions of 38 U.S.C.A. § 1151 and the Veteran's allegation that he received improper care at the Gainesville VAMC when he sought treatment for what he believed to be a stroke.  During the course of his Travel Board hearing in November 2011, the undersigned raised the question of whether the Veteran was also seeking service connection for his residuals of brainstem stroke as secondary to his service connected disabilities of coronary artery disease and diabetes mellitus with cerebrovascular disease.  The Veteran and his representative indicated that they would like to pursue a claim on that basis.  

Because compensation for service-connected disability is a greater benefit than compensation under section 1151, see Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that "[s]ection 1151 does not accord service-connected status to a veteran's disability or death"), the Board finds that this issue must be remanded for the RO's initial adjudication because it is inextricably intertwined with the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of brainstem stroke.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other, and pending issues "inextricably intertwined" with an issue certified for appeal are to be adjudicated prior to appellate review). 

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice pertaining to secondary service connection for residuals of brainstem stroke as secondary to service connected coronary artery disease and diabetes mellitus with cerebrovascular disease. 

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any current residuals of brainstem stroke found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any residuals of brainstem stroke found to be present was caused or was aggravated by the service-connected coronary artery disease and/or diabetes mellitus with cerebrovascular disease.  The rationale for all opinions should be provided in a report. 

3.  Then, readjudicate the appeal to include the issue of entitlement to service connection for residuals of brainstem stroke as secondary to service connected coronary artery disease and/or diabetes mellitus with cerebrovascular disease.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

